This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript in this court within the time provided by law. *Page 600 
The record discloses that final judgment was entered by the trial court on the 21st day of September, 1933, and that appellant's amended motion for new trial was overruled on the 28th day of September, 1933. His affidavit in forma pauperis was filed and approved on the 13th day of November, 1933. The appellant has wholly failed to file a transcript in this court of the proceedings. According to the Revised Statutes, art. 1839, amended (Vernon's Ann.Civ.St. art. 1839), appellant's time to file his transcript expired on the 27th day of November, 1933. Beaver v. Beaver (Tex.Civ.App.) 57 S.W.2d 279, and authorities therein cited; Wagley v. Wagley, (Tex.Civ.App.) 1 S.W.2d 917. Under the provisions of the Revised Statutes, art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver, supra; Woodfin v. Hulen (Tex.Civ.App.) 13 S.W.2d 390.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.